DETAILED ACTION
Pending Claims
Claims 1-8 and 10-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 10, 2020.

Response to Amendment
The previous objections to claim 9 have been rendered moot by the cancellation of this claim.
The previous objections to claims 1-8 have been overcome by amendment.
The previous rejection of claims 1-4, 6, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 2003/0105220 A1) has been overcome by amendment.
The previous rejection of claims 1-4, 6, and 8 under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (US 2003/0105220 A1) has been overcome by amendment.
The previous rejection of claims 5 and 7 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gupta et al. (US 2003/0105220 A1) has been overcome by amendment.
The previous rejection of claims 5 and 7 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gupta et al. (US 2003/0105220 A1) has been overcome by amendment.
The previous rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2003/0105220 A1) has been rendered moot by the cancellation of this claim.
The previous rejection of claim 9 under 35 U.S.C. 102(a)(1) as being anticipated by Purgett et al. (US 2003/0036585 A1) has been rendered moot by the cancellation of this claim.
The previous rejection of claim 9 under 35 U.S.C. 102(a)(2) as being anticipated by Purgett et al. (US 2003/0036585 A1) has been rendered moot by the cancellation of this claim.

Claim Objections
Claim 15 is objected to because of the following informalities: claim 15 features: a minimum tensile strength of 1652 psi or greater.  The “or greater” should be removed because the claim feature a “minimum”, which is typically and end-point – not a range.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, 1st paragraph (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 features: an elongation of 99% or greater in the ASTM D412 test.  The original disclosure supports the following elongation values: 132%, 116%, and 99% (see Table 2).  These data points to not adequately represent and support the full scope of the open-ended range of “99% or greater”.  This is a new matter rejection.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The following structure:

    PNG
    media_image1.png
    305
    283
    media_image1.png
    Greyscale

in claim 1 is used by the claim to mean “a final structure of a polyurea film” while the accepted meaning is “the structure of a polyaspartic ester (also referred to as polyaspartic ester amine)”. The term is indefinite because the specification does not clearly redefine the term.  Furthermore, it should be noted that this structure does not contain urea groups or urea linkages, which would be required in a “polyurea” material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purgett et al. (US 2003/0036585 A1).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purgett et al. (US 2003/0036585 A1).
Regarding claims 1-3, Purgett et al. disclose: (1) a polyurea film (Abstract; paragraphs 0064-0069) formed by a reacting a first reactant comprising a polyaspartic ester amine (Abstract; paragraphs 0064-0065: see “desmophen” materials; see also paragraphs 0021 & 0022-0029), and a second reactant comprising an aliphatic polyisocyanate (Abstract; paragraphs 0064-0065: see “desmodur” materials; see also paragraphs 0021 & 0032-0036),
wherein the polyaspartic ester amine has the following structure:

    PNG
    media_image1.png
    305
    283
    media_image1.png
    Greyscale

wherein HN-R-NH of the structure is derived from:
Formula I:	
    PNG
    media_image2.png
    104
    263
    media_image2.png
    Greyscale
,
Formula II:	
    PNG
    media_image3.png
    84
    270
    media_image3.png
    Greyscale
,
Formula III	
    PNG
    media_image4.png
    78
    264
    media_image4.png
    Greyscale
, or combinations thereof (paragraphs 0024, 0027 & 0064-0065: Desmophen XP-7053 in Examples 4-8 & 11), and
wherein the reactant mixture forms a film that is tack free in about 5 minutes after application of a reactant mixture to a surface (Examples 4-8 & 11 in paragraph 0065);
(2) wherein the aliphatic polyisocyanate is a hexamethylene diisocyanate trimer (paragraphs 0035 & 0064-0065: Desmodur N-3300 in Examples 7, 8 & 11); and
(3) the first reactant further comprising one or more of: a hydroxyl functional polyester, a polyacrylate, and an additive; (paragraphs 0064-0065: see various additives in “Amine Component”).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Purgett et al. (US 2003/0036585 A1).
Claims 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Purgett et al. (US 2003/0036585 A1).
Regarding claim 5, the teachings of Purgett et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (5) wherein the film contains 70-100% solids.  However, with the exception of minor amounts of an optional dispersant, the exemplary embodiments are formulated entirely with resin components and particulate additives (see paragraphs 0064-0065; see also paragraph 0039).  Furthermore, the resulting film is a solid film.  This appears to satisfy the claimed range.  At the very least, this appears to obviously satisfy the claimed limitation.
Therefore it not anticipated by Purgett et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition and film of Purgett et al. with a solids content of 70-100% because: (a) some of the exemplary embodiments in Purgett et al. feature minor amounts of an optional dispersant; (b) 
Regarding claim 7, the teachings of Purgett et al. fail to explicitly disclose: (7) wherein the film has an impact resistance of at least about 320 inch pounds.  However, the skilled artisan would have expected the film of Purgett et al. to satisfy this property because the film of Purgett et al. satisfies all of the material/chemical limitations of the claimed invention.  At the very least, the skilled artisan would have expected the film of Purgett et al. to obviously embrace embodiments satisfying the claimed property because the film of Purgett et al. satisfies all of the material/chemical limitations of the claimed invention.
Therefore if not anticipated by Purgett et al., the skilled artisan would have expected the film of Purgett et al. to obviously embrace embodiments satisfying the instantly claimed property because the film of Purgett et al. satisfies all of the material/chemical limitations of the claimed invention.
Regarding claim 8, the teaching of Purgett et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (8) wherein the first reactant further comprises additives that result in a finished film with smooth, powder coat, gloss or semi-gloss finish.  However, the skilled artisan would have expected the film of Purgett et al. to satisfy the claimed property because it is formulated with additives and the range of claimed finishes covers most, if not all, film finishes.  At the very least, the skilled artisan would have expected the film of Purgett et al. to obviously embrace embodiments satisfying the instantly claimed property because it is formulated with additives and the range of claimed finishes covers most, if not all, film finishes.
Therefore if not anticipated by Purgett et al., the skilled artisan would have expected the film of Purgett et al. to obviously embrace embodiments satisfying the instantly claimed property .

Claim Rejections - 35 USC § 103
Claims 4, 6, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Purgett et al. (US 2003/0036585 A1).
Regarding claim 4, the teachings of Purgett et al. are as set forth above and incorporated herein.  The exemplary embodiments of Purgett et al. fail to disclose: (4) wherein the first and second reactants are in a volumetric ratio of 1:1.  However, the general teachings of Purgett et al. disclose that this range can vary from about 1:1 to about 5:1 (see paragraph 0038).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the film of Purgett et al. with the instantly claimed ratio because: (a) the general teachings of Purgett et al. disclose that this range can vary from about 1:1 to about 5:1; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claim 6, the teachings of Purgett et al. are as set forth above and incorporated herein.  Purgett et al. fail to explicitly disclose that their film: (6) is UV resistant.  However, they contemplate the use of UV absorbers (see paragraph 0039), which would have provided UV resistance.

Regarding claims 17-19, the teachings of Purgett et al. fail to explicitly disclose: (17) wherein the first reactant and second reactant, prior to forming a reactant mixture, are maintained under a static pressure between 1800 and 2000 psi at a temperature of 100 °F; (18) under a static pressure between 1700 and 1750 psi at a temperature of 120 °F; and (19) under a static pressure between 20000 and 2050 psi at a temperature of 160 °F.  Rather, they disclose a spray system that includes a proportioning section, a heating section, and an impingement spray gun which combines the two components and allows mixing just prior atomization (see paragraph 0043).  The proportioning section raises the pressure of each component above about 1500 psi, which embraces the instantly claimed pressure ranges.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.  Furthermore, the heating section raises the temperature of each component to control viscosity.  In light of this, it has been found that: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
prima facie case of obviousness exists; (d) the heating section raises the temperature of each component to control viscosity; (e) it has been found that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (f) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.”
Regarding claims 15 and 16, the teachings of Purgett et al. are as set forth above and incorporated herein.  They fail to disclose: (15) the film characterized by a minimum tensile strength of 1652 psi; and (16) the film characterized by an elongation of 99% or greater in the ASTM D412 test.
Applicant demonstrates that these particular film properties are heavily influenced by application conditions, including application temperature and humidity conditions, along with the reactant pressure and temperature conditions set forth in claims 17-19 (see paragraphs 0031-0032-0035 of the specification; see also paragraphs 0034-0038 of the pre-publication).  In light 
Therefore, the skilled artisan would have expected the teachings of Purgett et al. to obviously embrace embodiments satisfying the instantly claimed properties because: (a) Applicant demonstrates that the claimed film properties are heavily influenced by application conditions, including application temperature and humidity conditions, along with the reactant pressure and temperature conditions set forth in claims 17-19; (b) Purgett et al. satisfies all of the material/chemical limitations of the claimed film; and (c) Purgett et al. obviously embrace the conditions that influence these properties.

Claims 1-8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0105220 A1).
Regarding claims 1-4, 6, and 8, Gupta et al. disclose: (1) a polyurea film (Abstract; paragraphs 0005-0009) formed by a reacting a first reactant comprising a polyaspartic ester amine (Abstract; paragraphs 0017-0029; Tables 2 & 8), and a second reactant comprising an aliphatic polyisocyanate (Abstract; paragraphs 0011-0016; Tables 1 & 7),
wherein the polyaspartic ester amine has the following structure:

    PNG
    media_image1.png
    305
    283
    media_image1.png
    Greyscale

wherein HN-R-NH of the structure is derived from a diamine (paragraphs 0019-0023; see also Tables 2 & 8);
wherein the reactant mixture forms a film that is tack free in about 5 minutes after application of a reactant mixture to a surface (paragraph 0048; see also Tables 3 & 9);
(2) wherein the aliphatic polyisocyanate is a hexamethylene diisocyanate trimer (paragraph 0011; see also Tables 1 & 7);
(3) the first reactant further comprising one or more of: a hydroxyl functional polyester, a polyacrylate, and an additive (paragraphs 0030-0032 & 0035-0040; see also Tables 2 & 8);
(4) wherein the first and second reactants are in a volumetric ratio of 1:1 (paragraph 0034);
(6) wherein the film is UV resistant (paragraph 0035; see also UV additives in Tables 2 & 8); and
(8) wherein the first reactant further comprises additives that result in a finished film with smooth, powder coat, gloss or semi-gloss finish (paragraphs 0042 & 0035-0040; see also Tables 3 & 9).
(1) wherein HN-R-NH of the structure is derived from:
Formula I:	
    PNG
    media_image2.png
    104
    263
    media_image2.png
    Greyscale
,
Formula II:	
    PNG
    media_image3.png
    84
    270
    media_image3.png
    Greyscale
,
Formula III	
    PNG
    media_image4.png
    78
    264
    media_image4.png
    Greyscale
, or combinations thereof.  Rather, they disclose that the R group in the polyaspartic ester amine is derived from diamines, H2N-R1-NH2, where R1 can be a branched, unbranched or cyclic aliphatic group having 1-40 carbon atoms (see paragraphs 0020 & 0023), which embraces Formula III.  They also contemplate: 4,4’-diamino-dicyclohexyl methane (see paragraphs 0021 & 0023), which corresponds to Formula II; and 3,3’-dimethyl-4,4’-diamino-dicyclohexyl methane (see paragraph 0021), which corresponds to Formula I.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the film of Gupta et al. with the instantly claimed polyaspartic ester amine (derived from diamines of Formula I, II and/or III) because: (a) Gupta et al. disclose that the R group in the polyaspartic ester amine is derived from diamines, H2N-R1-NH2, where R1 can be a branched, unbranched or cyclic aliphatic group having 1-40 carbon atoms; (b) Gupta et al. disclose that the R group in the polyaspartic ester amine can be 
Regarding claim 5, the teachings of Gupta et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (5) wherein the film contains 70-100% solids.  However, with the exception of minor amounts of some additives, including a dispersant, the exemplary embodiments are formulated almost entirely with resin components and particulate additives (see Tables 1, 2, 7 & 8).  Furthermore, the resulting film is a solid film.  This appears to satisfy the claimed range.  At the very least, this appears to obviously satisfy the claimed limitation.
Therefore it not anticipated by Gupta et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition and film of Gupta et al. with a solids content of 70-100% because: (a) with the exception of minor amounts of some additives, including a dispersant, the exemplary embodiments are formulated almost entirely with resin components and particulate additives; and (b) the resulting film is a solid film.
Regarding claim 7, the teachings of Gupta et al. fail to explicitly disclose: (7) wherein the film has an impact resistance of at least about 320 inch pounds.  However, the skilled artisan would have expected the film of Gupta et al. to satisfy this property because the film of Gupta et al. satisfies all of the material/chemical limitations of the claimed invention.  At the very least, the skilled artisan would have expected the film of Gupta et al. to obviously embrace embodiments satisfying the claimed property because the film of Gupta et al. satisfies all of the material/chemical limitations of the claimed invention.

Regarding claims 17-19, the teachings of Gupta et al. fail to explicitly disclose: (17) wherein the first reactant and second reactant, prior to forming a reactant mixture, are maintained under a static pressure between 1800 and 2000 psi at a temperature of 100 °F; (18) under a static pressure between 1700 and 1750 psi at a temperature of 120 °F; and (19) under a static pressure between 20000 and 2050 psi at a temperature of 160 °F.  Rather, they disclose a spray system that includes a proportioning section, a heating section, and an impingement spray gun which combines the two components and allows mixing just prior atomization (see paragraph 0044).  The proportioning section raises the pressure of each component above about 1500 psi, which embraces the instantly claimed pressure ranges.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.  Furthermore, the heating section raises the temperature of each component to control viscosity.  In light of this, it has been found that: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
prima facie case of obviousness exists; (d) the heating section raises the temperature of each component to control viscosity; (e) it has been found that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (f) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.”
Regarding claims 15 and 16, the teachings of Gupta et al. are as set forth above and incorporated herein.  They fail to disclose: (15) the film characterized by a minimum tensile strength of 1652 psi; and (16) the film characterized by an elongation of 99% or greater in the ASTM D412 test.
Applicant demonstrates that these particular film properties are heavily influenced by application conditions, including application temperature and humidity conditions, along with the reactant pressure and temperature conditions set forth in claims 17-19 (see paragraphs 0031-0032-0035 of the specification; see also paragraphs 0034-0038 of the pre-publication).  In light 
Therefore, the skilled artisan would have expected the teachings of Gupta et al. to obviously embrace embodiments satisfying the instantly claimed properties because: (a) Applicant demonstrates that the claimed film properties are heavily influenced by application conditions, including application temperature and humidity conditions, along with the reactant pressure and temperature conditions set forth in claims 17-19; (b) Gupta et al. obviously satisfies all of the material/chemical limitations of the claimed film; and (c) Gupta et al. obviously embrace the conditions that influence these properties.

Response to Arguments
Applicant's arguments regarding the rejection over Gupta et al. (see pages 10-11 of the response filed January 13, 2021) have been fully considered but they are not persuasive.
Argument 1: Gupta et al. fail to disclose the instantly claimed aspartic ester amine structure.  The Office respectfully disagrees.
As discussed above, the structure introduced to claim 1 represents a polyaspartic ester amine – not a polyurea.  The secondary amine groups (NH) of the polyaspartic ester amine react with the isocyanate groups (NCO) of the polyisocyanate to form a polyurea structure.  Gupta et al. disclose a polyaspartic ester amine having the formula (R2O2C)(R2O2CCH2)CHNH-R1-NHCH(CO2R2)(CH2CO2R2
(R2O2C) corresponds to:		
    PNG
    media_image5.png
    150
    85
    media_image5.png
    Greyscale

(R2O2CCH2) corresponds to:		
    PNG
    media_image6.png
    152
    97
    media_image6.png
    Greyscale

CHNH-R1-NHCH corresponds to:	
    PNG
    media_image7.png
    57
    119
    media_image7.png
    Greyscale

(CO2R2) corresponds to:		
    PNG
    media_image8.png
    137
    77
    media_image8.png
    Greyscale

(CH2CO2R2) corresponds to:		
    PNG
    media_image9.png
    148
    97
    media_image9.png
    Greyscale
.
Argument 2: Gupta fail to teach or suggest the limitations of new claims 15-19.  The Office disagrees for the reasons set forth above in obviousness rejection over Gupta et al.

Applicant's arguments regarding the rejection over Purgett et al. (see pages 12-13 of the response filed January 13, 2021) have been fully considered but they are not persuasive.
Argument 1: Purgett et al. fail to disclose the instantly claimed aspartic ester amine structure.  The Office respectfully disagrees.
As discussed above, the structure introduced to claim 1 represents a polyaspartic ester amine – not a polyurea.  The secondary amine groups (NH) of the polyaspartic ester amine react 

    PNG
    media_image10.png
    102
    296
    media_image10.png
    Greyscale
,
which corresponds to the claimed formula of:

    PNG
    media_image1.png
    305
    283
    media_image1.png
    Greyscale
.
They also disclose a specific structure of:

    PNG
    media_image11.png
    100
    420
    media_image11.png
    Greyscale
,
which corresponds to the claimed formula of:

    PNG
    media_image1.png
    305
    283
    media_image1.png
    Greyscale

where R is derived from Formula II: 

    PNG
    media_image3.png
    84
    270
    media_image3.png
    Greyscale
.
Argument 2: Purgett et al. fail to teach or suggest the limitations of new claims 15-19.  The Office disagrees for the reasons set forth above in obviousness rejection over Purgett et al.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dormish (Adhesives & Sealants Industry) provide a general discussion of polyaspartic ester amines and their reaction with polyisocyanates.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 5, 2021